DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 6/17/2020 and 9/21/2020 are being considered by the examiner.  However, U.S. Patent Application Publication (20180366719) has been listed in both the 6/17/2020 and 9/21/2020 statements.  Therefore, this reference has been lined through on the 9/21/2020 so as not to duplicate its citation.

Election/Restrictions
Applicant's election with traverse of Group I in the reply filed on 7/19/2021 is acknowledged.  The traversal is on the ground(s) that a serious search burden does not exist between Groups I and II.  This is not found persuasive because while the Office agrees with the Applicants that Groups I and II include multiple similar features, they are drawn to different areas of invention that each require unique searches.  Group I is drawn toward a machine with multiple components therein, including a drum, shoe, and liquid lead supply device that are not present in Group II.  Group II, instead, is drawn to a process of making a battery electrode, stating some generalized steps, not specifically requiring the aforementioned components of the machine of Group I.  The scope of the .
The requirement is still deemed proper and is therefore made FINAL.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1 recites the limitation "the circumference" in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim.  For the purposes of this office action, “the circumference” will be interpreted as “a circumference”.  Further, claims 2-20 are rejected since they depend from claim 1.

The term "progressively" in claim 1 is a relative term which renders the claim indefinite.  The term "progressively" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  For the purposes of this office action, “to progressively fill a portion” will be interpreted as “to fill a portion”.  Further, claims 2-20 are rejected since they depend from claim 1.

Claim 8 recites the limitation "the axis of rotation" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.  For the purposes of this office action, “the axis of rotation” will be interpreted as “an axis of rotation”.

Claims 9-12 each recite the limitation "the direction of rotation" in line 3, respectively.  There is insufficient antecedent basis for this limitation in the claim.  For the purposes of this office action, “the direction of rotation” will be interpreted as “a direction of rotation”.  Further, claim 20 is rejected since it depends from claim 12.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:

A prior art search revealed a number of references pertinent to the limitations of the instant claims:



Wirtz (US 2002/0182487) discloses in Figs 1-8, a machine (ref 28) for casing a lead of molten lead for batteries in a continuous manner ([0022]).  The machine (ref 28) includes a rotating cylindrical drum (ref 60) with a shoe (ref 64).  This configuration produces a solidified web (ref 24) on the drum (ref 60) which is cooled and utilized to form a battery.  However, the explicit structure of the machine including drum, shoe, and supply device of the instant claims is not disclosed nor rendered obvious by the Wirtz reference.

Abrahamson et al. (US 2017/0346068) discloses in Figs 1-20, a machine (Figs 14-17) for casing batter leads (Abstract) including a drum (ref 500) that rotates and a shoe (ref 215) that act to cast carbon fiber along it under pressurized conditions ([0088], [0093], [0097]) to form the leads in a continuous manner.  However, this reference does not include the features of the drum, shoe, and supply 

Rossi et al. (US 2011/0111301) discloses in Figs 1-3, a battery lead manufacturing machine (Fig 1).  The machine (Fig 1) includes a rotating drum (ref 12) and a shoe (ref 14), and a liquid lead supply device (at ref 52).  This machine utilizes the aforementioned components to produce a carbon fiber lead for batteries.  However, the structure of the drum, shoe, and supply device of the Rossi et al. reference does not include the intricate structural details of those of the instant claims and therefore does not disclose nor render obvious all of the features of the instant claims.

Xiao et al. (US 2012/0301790) discloses in Figs 1-6, a machine (Fig 5) for manufacturing batteries (Abstract) including utilizing rotating structures (depicted in Fig 5) for forming lead structures from carbon fiber (ref 84).  The carbon fiber (ref 84, [0038]-[0039]) is supplied to the machine and rotating conveyors (Fig 5) to forma planar material utilized in battery construction.  However, this machine doesn’t include the components/features of the drum, shoe, and supply device of the instant claims.

These references are all considered to be the closest prior art references of record to the structural limitations of the machine of instant independent claim 1.  However, as illustrated above, none of these references alone nor in any combination discloses nor 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH J DOUYETTE whose telephone number is (571)270-1212.  The examiner can normally be reached on Monday - Friday 8A - 4P EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia Ridley can be reached on 571-272-1453.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/KENNETH J DOUYETTE/     Primary Examiner, Art Unit 1725